Citation Nr: 1619235	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent prior to December 7, 2007, from February 1, 2008, to November 12, 2012, and beginning January 1, 2013, for a back disability.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.
  
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

When the issues were before the Board in December 2012, they were remanded for further development.  The case has since been returned to the Board for further appellate action.

In July 2009, the Veteran filed a claim for a temporary total rating following surgery for his service-connected back disability on February 19, 2009.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Prior to December 7, 2007, from February 1, 2008, to November 12, 2012, and beginning January 1, 2013, the Veteran's lumbosacral spine disability has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less and the disability has not resulted in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a lumbosacral spine disability prior to December 7, 2007, from February 1, 2008, to November 12, 2012, and beginning January 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a December 2007 letter, prior to the July 2008 rating decision on appeal.

The record also reflects that service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  

In addition, the Veteran was afforded appropriate VA examinations in June 2008, March 2010, and in February 2013 pursuant to the Board's December 2012 remand directives.  The Board finds the VA examination reports to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  In particular, the Board notes that the February 2012 VA examiner provided a report addressing all applicable rating criteria for the Veteran's lumbar spine disability.  The Board also finds that there has been substantial compliance with the December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's lumbosacral strain, status post L4-5 and L5-S1 fusion, discectomy, and laminectomy, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral or cervical strain.

Degenerative arthritis of the spine is to be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of service-connected hearing loss and back disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

The Veteran was granted service connection and a 10 percent evaluation for chronic low back disorder, effective February 1986.  In the rating decision on appeal, the Veteran was assigned a temporary evaluation of 100 percent effective December 7, 2007, for surgical treatment requiring convalescence.  A 20 percent evaluation was assigned beginning February 1, 2008.  The evaluation was increased to 40 percent in an April 2013 rating decision, effective November 30, 2007, with an evaluation of 100 percent assigned effective December 7, 2007.  The evaluation was also increased to 40 percent beginning February 1, 2008.  In a May 2014 rating decision, the Veteran was assigned an additional temporary evaluation of 100 percent for convalescence effective November 13, 2012, with a 40 percent evaluation assigned beginning January 1, 2013.  

For the reasons explained below, the Board has determined that an evaluation in excess of 40 percent is not warranted for the Veteran's degenerative disc disease of the lumbosacral spine prior to December 7, 2007, from February 1, 2008, to November 12, 2012, and beginning January 1, 2013,

In a December 2007 private surgical record, the physician indicated that prior to surgery the Veteran's low back pain had worsened and went into the lower extremities.

In a June 2008 VA examination report,  the Veteran reported that he was placed on protracted bed rest by a physician for about three weeks before his December 2007 surgery and that he has had periods of incapacitation where he had been unable to get out of bed since surgery.  The Veteran stated he had difficulty with balance and could not sit for prolonged periods while working.  He reported current symptoms of constant back pain that radiated to the right hip and flare-ups that occurred after a long day.  The examiner noted the Veteran's right foot dragged slightly, with symmetric back, no palpable spasms or tenderness, normal deep tendon reflexes, no atrophy, normal strength and resistance, difficulty with heel walking, and normal pinprick and light touch sensation.  Upon examination, active range of motion was limited by pain and incoordination to 35 degrees flexion, 0 degrees extension, 16 degrees left lateral flexion, 12 degrees right lateral flexion, 15 degrees left lateral rotation, and 35 degrees right lateral rotation.  The examiner noted no discomfort or difficulty with range of motion testing, and no additional edema, effusion, tenderness, deformity, weakness, fatigue, or instability.

A February 2009 private operative report indicated the Veteran underwent surgery for pseudo arthrosis and low back pain.

A March 2010 VA treatment note indicated the Veteran's back pain increased and that he bent forward while ambulating and had a history of falling.

In a March 2010 VA examination report, the Veteran reported that back pain slowed his daily activities, that he drove his car and attended meetings, and was prescribed bedrest following a February 2009 surgery.  The Veteran indicated that he no longer had radiating pain into the right leg after the February 2009 surgery and had current symptoms of pressure in the low back with prolonged sitting, standing, or lying down, flare-ups four times per week, and that he stumbled while walking due to knee locking.  The examiner found the Veteran to have slightly leaning gait, symmetric back without deformity, scoliosis, kyphosis, rigidity, spasticity, atrophy of muscle tone, or fasciculation, with abnormal deep tendon reflexes, difficulty with coordination testing, and normal strength, pinprick and light touch sensation.  The Veteran's active range of motion was limited to 80 degrees flexion, 20 degrees lateral rotation bilaterally, 10 degrees right lateral flexion, 30 degrees left lateral flexion, and 10 degrees extension that was limited due to pain.  The examiner found no additional painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, incoordination or instability, or additional loss of function on repetition.  

At an April 2012 hearing, the Veteran testified that he had difficulty walking due to muscle spasms and abnormal gait, and that his back worsened since the March 2010 VA examination.  He contended that his last examination did not test for additional functional limitation on repetitive motion or account for painful motion.  Additionally, the Veteran reported that his physical therapist told him he had a pinched nerve that caused him to limp and stumble.

In May 2012, the Veteran reported worsening back symptoms of severe pain that limited his mobility and caused a limp.  He reported stumbling often due to his low back disability and that he was unable to lie down to sleep after driving to his VA hearing.

In a February 2013 VA examination report, the Veteran reporting that he was currently in physical therapy following a November 2012 surgery and that he had improved range of motion but constant pain that worsened with prolonged sitting, standing, or laying down.  He indicated that he was able to sleep and tie his shoes.  The examiner reviewed a February 2013 physical therapy note that indicated the Veteran had pain throughout range of motion that was limited to 10 degrees flexion, 0 degrees extension, 5 degrees bilateral lateral flexion, and 10 degrees bilateral lateral rotation, with no additional limited motion due to pain or upon repetition.  The examiner noted that the Veteran's functional loss included less movement than normal, pain on movement, and tenderness, but no guarding, muscle spasm, or abnormal gait.  The left leg had less muscle strength but no muscle atrophy, and deep tendon reflexes were 1+ bilaterally at the knees and ankles.  Light touch sensation was normal and straight leg raising tests were negative.  The examiner found no signs or symptoms of radiculopathy and no other neurologic abnormalities.  The examiner noted a diagnosis of intervertebral disc syndrome (IVDS) but found no incapacitating episodes over the past year.  The examiner diagnosed lumbar spine arthritis and spondylosis status post multiple surgeries, fusion, discectomy, laminectomy, and decompression and opined that there were no objective findings of radiculopathy and moderate functional limitation.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 40 percent for degenerative disc disease of the lumbosacral spine are not met at any time during the period on appeal.  Prior to December 7, 2007, from February 1, 2008, to November 12, 2012, and beginning January 1, 2013, no ankylosis of the spine was found.  Although the Veteran contends that his functional loss from a lumbar fusion is equivalent to ankylosis, the VA examinations accounted for the Deluca factors and showed that even when all pertinent disability factors are considered, the Veteran did not have ankylosis of the lumbosacral spine.  Instead, the evidence of record reflects that he has retained movement of his spine in all ranges of motion tested.  Moreover, the evidence does not suggest, nor does the Veteran assert that his functional loss due to pain results in the entire thoracolumbar spine being fixed in flexion or extension and that the ankylosis causes difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching to warrant a higher rating on the basis of unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 5.  Therefore, a higher rating is not warranted on that basis.

Prior to December 2007, the evidence indicates the Veteran was prescribed three weeks of bed rest prior to surgery; however, there is no evidence that he experienced incapacitating episodes of at least six weeks to warrant a higher evaluation on the basis of IVDS.  For the time period from February 1, 2008, to November 12, 2012, the Board notes that the Veteran indicated he was on physician prescribed bed rest after a February 19, 2009, back surgery but that the symptom is related to the issue of entitlement to a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence that was referred to the AOJ in the title page.  Beginning January 1, 2013, the evidence does not show that the Veteran has required bedrest prescribed by a physician so a higher rating on the basis of incapacitating episodes is also unwarranted.

The Board acknowledges that the Veteran reports radiating low back pain into the lower extremities.  However, the medical evidence, including a February 2013 VA examination report, does not show that the Veteran has a diagnosis of radiculopathy.  Further, the medical evidence does not suggest, nor does the Veteran claim, that he experiences any other neurological symptoms, such as bladder or bowel impairment, due to his service-connected lumbosacral spine disability.  Thus, separate ratings for neurological impairments associated with the lumbar spine are not warranted.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 40 percent is not warranted prior to December 7, 2007, from February 1, 2008, to November 12, 2012, and beginning January 1, 2013.

Additional Considerations

The Board has considered whether the matters should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds the manifestations of the service-connected back disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, limited motion, altered gait, muscle spasms, and functional limitations are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is also not in order.

The Board further notes that while the Veteran's back disability is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the lumbosacral spine disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

ORDER

Entitlement to an evaluation in excess of 40 percent for a lumbosacral spine disability prior to December 7, 2007, from February 1, 2008, to November 12, 2012, and beginning January 1, 2013, is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim of entitlement to an initial compensable evaluation for bilateral hearing loss is decided. 

In a November 2015 informal hearing presentation, the Veteran's representative reported that the Veteran believed his bilateral hearing loss disability warranted a compensable rating, that the reports of his prior VA examinations do not accurately reflect the severity of his symptoms, and that the symptoms have worsened.  The Veteran asserts that his bilateral hearing loss worsened since his most recent February 2013 VA examination and currently impacted his activities of daily living and ability to work.

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss disability with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records from September 2012 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records from September 2012 to the present. 
 
2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


